FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ALFONSO MONROY-OLAGUE,                      No. 13-73794

               Petitioner,                       Agency No. A205-156-533

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jose Alfonso Monroy-Olague, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary decision, pursuant

to 8 U.S.C. § 1101(f) (final paragraph), that Monroy-Olague lacked good moral

character. See Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir. 2006).

Monroy-Olague’s contention challenging the IJ’s consideration of the equities in

his case does not constitute a colorable constitutional claim or question of law that

would invoke our jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); see also Bazua-Cota

v. Gonzales, 466 F.3d 747, 748-49 (9th Cir. 2006) (while “[t]his court retains

jurisdiction over petitions for review that raise colorable constitutional claims or

questions of law,” a petitioner may not attack a discretionary decision simply by

phrasing his abuse of discretion challenge as a question of law).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     13-73794